This is an appeal by the employer and its insurance carrier from an award to claimant for disability covering periods of temporary total disability and temporary partial disability from August 8, 1945, to July 4,1946, and from a decision denying the application of appellants to cross-examine three doctors employed by the board to examine claimant. On August 7, 1945, while claimant was working for his employer and engaged in the regular course of his employment and while lifting a heavy bag of pumice stone quite high in the air to place it on a stack of bags, he suffered a low back strain. "The board found that as a result of injuries so sustained claimant became- temporarily totally disabled from August 7, 1945, to December 17, 1945, and temporarily partially disabled from December 17,1945, to July 4,1946, and that said injuries were accidental and arose out of and in the course of his employment. The evidence sustains the findings of the board. Award and decision affirmed, with costs to the Workmen’s Compensation Board. All concur.